            Case 1:18-cv-02498-RCL Document 21 Filed 08/16/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


WILDEARTH GUARDIANS, a New Mexico
non-profit corporation,

                              Plaintiff,
       v.                                                 Civil Action No. 18-2498 (RCL)
U.S. DEPARTMENT OF THE INTERIOR,
a department of the United States Executive
Branch,

                            Defendant.

                                    JOINT STATUS REPORT

       Pursuant to the Court’s order dated April 25, 2019, Dkt. #19, the parties, by and through

undersigned counsel, report as follows.

       1.       This case concerns a FOIA request WildEarth Guardians (“Guardians”) submitted

to the Department of the Interior (“Interior”) on October 27, 2017.

       2.       The parties previously requested, and this Court ordered, inter alia, (1) that all

case deadlines are stayed pending Interior’s final responses to the FOIA request at issue in this

case; (2) that starting in July, and each month thereafter, Interior shall review and disclose at

least 500 pages of potentially responsive records to the FOIA request, and shall disclose any

responsive non-exempt portions of those records to Guardians on the first Friday of the month

until Interior discloses all responsive, non-exempt portions of potentially responsive records; and

(3) that the parties shall file joint status reports with the Court every sixty (60) days to inform the

Court of the progress the parties have made in the interim. Dkt. #19, ¶¶ 1, 2–4. Under that

schedule, this second joint status report is due on August 23, 2019.
             Case 1:18-cv-02498-RCL Document 21 Filed 08/16/19 Page 2 of 3



        3.       On July 3, 2019, Interior produced to Guardians, via two emails, 539 pages of

responsive material, with some redactions pursuant to FOIA Exemption 5, 5 U.S.C. § 552(b)(5).

In the first email, Interior included a partial response letter.

        4.       On August 1, 2019, Interior produced to Guardians, via four emails, 508 pages of

responsive material, with some redactions pursuant to FOIA Exemption 6, 5 U.S.C. § 552(b)(6).

In the first email, Interior included a partial response letter. Additionally, since the June 24, 2019

joint status report, Interior obtained a page count of 96,535 pages of potential responsive records

remaining for review. The parties have worked cooperatively to reduce that page count by

excluding some records from review, and in light of those efforts, Interior estimates that roughly

58,000 pages of potentially responsive records remain for review.

        5.       Given the high volume of remaining potentially responsive records for review,

Interior has indicated that it shall determine whether it can commit to an increased review and

production rate and provide, if applicable, the increased review and production rate in the next

joint status report. Additionally, Guardians has indicated that it will assist Interior in finding

additional ways to facilitate timely and efficient productions before the next joint status report.

Guardians asserts that Interior’s current review and production rate is unacceptably low and

reserves the right to seek judicial intervention to avoid the approximately ten-year disclosure

schedule currently proposed by Defendant.

        6.       The parties will continue working cooperatively and operating under the Court



        ///

        ///
        Case 1:18-cv-02498-RCL Document 21 Filed 08/16/19 Page 3 of 3



      schedule, see Dkt. #19, with the next joint status report proposed to be due 60 days from

      filing.

      Respectfully submitted this 16th day of August 2019.

DAVID BAHR (D.D.C. Bar #OR0001)                  JESSE K. LIU
Bahr Law Offices, P.C.                           United States Attorney
1035 ½ Monroe Street                             D.C. Bar #472845
Eugene, Oregon 97402
Tel: (541) 556-6439                              DANIEL F. VAN HORN
davebahr@mindspring.com                          Chief, Civil Division
                                                 D.C. Bar #924092
___/s/ Emma Bruden_________________
Emma A. O. Bruden (OR Bar #163525)               __/s/ Matthew Kahn_ _________
  Admitted pro hac vice                          MATTHEW E. KAHN
Kampmeier & Knutsen PLLC                         Assistant United States Attorney
P.O. Box 15099                                   Civil Division
Portland, Oregon 97293                           555 Fourth St., N.W.
Tel: (503) 719-5641                              Washington, D.C. 20530
emma@kampmeierknutsen.com                        Phone: (202) 252-6718
                                                 Email: Matthew.Kahn@usdoj.gov
Attorneys for Plaintiff
                                                 Attorneys for Defendant
